TUCKETT, Justice.
This is an appeal from a judgment entered in the district court of Salt Lake County adjudging the defendant to be the father of one Lisa Nickle, a child born to the plaintiff. The court concluded that the defendant owes a duty of support to the child Lisa and ordered the defendant to pay the sum of $50.00 per month to the. plaintiff for the support of the child, ,
These proceedings were initiated in the district court of Mesa County in the state of Colorado under the provisions of the Uniform Reciprocal Enforcement Support Act of that state. That court found that the defendant owed a duty of support to the child and pursuant to the provisions of Secs. 77-61a-l through 77-61a-39, U.C.A. 1953, the matter was forwarded to this state as the responding state for further proceedings.1 The defendant appeared and answered the complaint and thereafter the case proceeded to trial. It is the defendant’s contention on appeal that the cause of action arose in Colorado and that the Utah court is obligated to apply the law of that state. The defendant claims that the laws *426of Colorado 2 imposed a limitation in commencing an action to determine paternity to a period of twelve months after the birth of the child. The defendant did not plead that statute in the court below and the record does not reveal that it was ruled upon in that court. This point having been raised for the first time on appeal we do not consider it here.
We find no error in the decision of the court below and that decision is affirmed. No costs awarded.
CALLISTER, C. J., and HENRIOD and CROCKETT, JJ., concur.
ELLETT, J., concurs in the result.

. Section 77-61a-19, U.C.A. 1953, as amended.


. Section 22-6-C, Colo.Kev. Statutes 1963.